I concur with the majority in its finding that the trial court erred by its failure to reserve jurisdiction to modify the sustenance alimony award at some future time depending upon a change of circumstances of the parties. However, I must disagree with the majority in finding no error in the trial court's order which provided that the sustenance alimony award would terminate in ten years.
If the trial court finds a need exists for a sustenance alimony award to one of the parties at the time of final hearing, *Page 76 
such award should be continuing until there is a demonstrated material change of circumstances which would justify modification. The majority would remand this cause for further proceedings simply to require the trial court to retain jurisdiction to modify the sustenance alimony award, yet it finds there is no abuse of discretion in the trial court's speculation that appellant will not or should not need sustenance alimony in ten years.
On remand, the trial court should be required to eliminate the termination feature of the sustenance alimony order.
Additionally, I would find that the trial court abused its discretion in fashioning its plan for division of property, and sustain the fourth assignment of error.
I agree with the majority in overruling the second assignment of error. The failure to order life insurance coverage of a sustenance alimony award may be appropriate, but the failure to do so would not constitute an abuse of discretion.
In view of the extended period of the de facto separation and divorce, I believe that accumulated arrearages of taxes, utilities, etc. should have been addressed in the final decree and would therefore sustain appellant's third assignment of error.
This court has interpreted Swanson v. Swanson (1976), 48 Ohio App.2d 85, 2 O.O. 3d 65, 355 N.E.2d 894, as mandating a finding by the trial court that there is a need for an allowance of attorney fees for a party, an ability to pay such fees by the other party and a finding by the trial court as to the reasonableness of the fees charged and allowed.
A stipulation by the parties as to the reasonableness of the fees requested and allowed has received the affirmation of this court.
However, I must dissent from the majority's pronouncement that the trial court did not abuse its discretion by ordering counsel fees to appellant in an amount not stipulated by the parties as being reasonable, and without testimony to support the ultimate allowances made by the trial court. I would find appellant's fifth assignment of error well-taken.